Case 15-15611        Doc 52     Filed 05/13/19     Entered 05/13/19 15:16:56          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 15611
         Dianely Reyes

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/30/2015.

         2) The plan was confirmed on 06/16/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/17/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 02/13/2019.

         6) Number of months from filing to last payment: 46.

         7) Number of months case was pending: 48.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $18,030.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-15611             Doc 52         Filed 05/13/19    Entered 05/13/19 15:16:56                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $38,100.00
           Less amount refunded to debtor                                $547.66

 NET RECEIPTS:                                                                                          $37,552.34


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                              $1,592.97
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $5,592.97

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 1st Finl Invstmnt Fund                  Unsecured         150.00           NA              NA            0.00        0.00
 Americredit Financial Ser Inc           Unsecured            NA         137.40          137.40        137.40         0.00
 Americredit Financial Ser Inc           Secured       13,950.00     14,087.40        13,950.00     13,950.00    4,885.74
 ATG Credit LLC                          Unsecured          30.00           NA              NA            0.00        0.00
 Bank of America                         Unsecured      1,000.00            NA              NA            0.00        0.00
 Becket & Lee                            Unsecured         200.00        299.51          299.51        299.51         0.00
 Capital One                             Unsecured         900.00           NA              NA            0.00        0.00
 City of Chicago Department of Revenue   Unsecured      2,400.00       2,464.40        2,464.40      2,464.40         0.00
 CMRE Finance                            Unsecured         300.00           NA              NA            0.00        0.00
 Comcast                                 Unsecured         500.00           NA              NA            0.00        0.00
 ComEd                                   Unsecured      3,350.00            NA              NA            0.00        0.00
 Cook County Treasurer                   Secured             0.00           NA              NA            0.00        0.00
 Fingerhut                               Unsecured         300.00           NA              NA            0.00        0.00
 First Premier                           Unsecured         400.00           NA              NA            0.00        0.00
 Gateway                                 Unsecured      3,550.00            NA              NA            0.00        0.00
 Illinois Tollway                        Unsecured         450.00           NA              NA            0.00        0.00
 Nationwide Loans LLC                    Unsecured      1,400.00       1,894.60        1,894.60      1,894.60         0.00
 Ocwen Loan Servicing LLC                Secured      206,850.00            NA              NA            0.00        0.00
 Paragon Way Inc                         Unsecured         650.00           NA              NA            0.00        0.00
 Peoples Gas                             Unsecured      2,000.00            NA              NA            0.00        0.00
 Portfolio Recovery Associates           Unsecured      2,200.00       1,819.56        1,819.56      1,819.56         0.00
 Quantum3 Group                          Unsecured         550.00        488.94          488.94        488.94         0.00
 Quantum3 Group                          Unsecured         450.00        388.81          388.81        388.81         0.00
 SBC                                     Unsecured         450.00           NA              NA            0.00        0.00
 Springleaf Financial Services           Secured        4,350.00       3,762.07        3,762.07      3,762.07    1,868.34
 Sprint                                  Unsecured         550.00           NA              NA            0.00        0.00
 Unifund Corporation                     Unsecured      2,550.00            NA              NA            0.00        0.00
 Vca Berwyn Animal Hospital              Unsecured         350.00           NA              NA            0.00        0.00
 Verizon Wireless                        Unsecured         450.00           NA              NA            0.00        0.00
 Village of Justice                      Unsecured         100.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-15611        Doc 52      Filed 05/13/19     Entered 05/13/19 15:16:56             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $17,712.07         $17,712.07           $6,754.08
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $17,712.07         $17,712.07           $6,754.08

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $7,493.22          $7,493.22              $0.00


 Disbursements:

         Expenses of Administration                             $5,592.97
         Disbursements to Creditors                            $31,959.37

 TOTAL DISBURSEMENTS :                                                                     $37,552.34


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
